Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 1 of 23 Page ID #:631
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 2 of 23 Page ID #:632




 filed a Reply, Dkt. No. 35. Defendants move to dismiss Plaintiff’s claim for
 copyright infringement and his derivative claim for declaratory judgment.

                                  BACKGROUND

        Plaintiff is a screenwriter who co-authored WTF, a screenplay that explores
 the basic premise of a woman who gains the ability to hear men’s thoughts. SAC
 ¶¶ 14-15, 23-24. Plaintiff registered his script with the U.S. Copyright Office in
 August 2015 and began “shopping” it to “various production companies, studios,
 financers and actors.” Id. ¶¶ 16, 18. Plaintiff defines shopping as “the process of
 circulating and/or pitching a project . . . for the purpose of securing production,
 financing, and/or distribution of the project.” Id. Plaintiff alleges that “[o]ver
 seventy individuals and companies in or connected to the film industry received”
 the screenplay. Id. ¶ 22. He points to 33 individuals who received copies of the
 screenplay and mentions six other meetings he had while shopping the screenplay.
 Id. ¶¶ 18-19, 21-22. The film was not “picked up.” Id. ¶ 20.

       Four individuals who allegedly received the screenplay were, broadly
 speaking, “connected to” Defendant Paramount: Dan Guando, “a production
 manager at Endeavor Content, which produced the Book Club,” a 2018 film that
 was later distributed by Paramount; Josh Henderson, an actor in a 2005 film
 produced and distributed by Paramount; and David Ranes and Grace Roeder
 Oppenheimer, who formed a company with someone who “worked with
 Paramount on several projects.” Id. ¶ 21.

        Plaintiff alleges that “the main plot, themes, dialogue, mood, setting, pace,
 characters[,] and sequence of events” in his screenplay “are substantially and/or
 strikingly similar” to those in WMW. Id. ¶ 30. Defendants argue instead that
 WMW is a remake of its 2000 film What Women Want, a film of a man struggling
 to move ahead in a female-dominated work environment who gains the power to
 hear women’s thoughts.1 Motion at 4. They further argue that the two scripts are
 substantially different in all relevant respects.

      Plaintiff filed his Complaint on September 25, 2019. Dkt. No. 1.
 Defendants filed a motion to dismiss the Complaint on December 12, 2020.

 1
   Although Defendants argue at length that WMW is similar to What Woman Want,
 their similarity—and there are clear similarities—does not necessarily defeat an
 infringement claim. A remake is capable of infringing the work of another.

 CV-90 (12/02)                    CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                            2
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 3 of 23 Page ID #:633




 Dkt. No. 22. Plaintiff responded by filing a First Amended Complaint on January
 3, 2020. Dkt. No. 28. Plaintiff filed the SAC on January 22, 2020, solely to
 correct a minor typographical error. On February 7, 2020, Defendants filed this
 motion. On February 27, 2020, Plaintiff filed his opposition and two unopposed
 requests for judicial notice. On March 2, 2020, Defendants filed their reply, and
 on March 13, 2020, they filed supplemental authority. This case was transferred to
 this Court in October 2020. On January 11, 2021, Plaintiff filed a motion for leave
 to file a Third Amended Complaint.

          A.     WTF

       WTF is a romantic comedy centered around Angela Smith, a young teacher
 from the Midwest. Dkt. No. 24-3 (WTF script). Angela is dating Eddie Slight,
 who is described as “[a] car salesman, smooth, arrogant, [and] self-centered
 asshole.”

         The script also features: Rick Slight, Eddie’s brother; Tiffany, Angela’s
 friend; T.J., Angela’s best friend, who is a yoga instructor described as “early 30s,
 outgoing, witty, energetic, very colorful and flamboyant”; Brad, a man at T.J.’s
 gym whom T.J. likes but assumes is straight; Thomas Riley, a “nice Midwest” love
 interest who works part time at a bar named “Pink Taco”; Jessica Penn, Thomas’s
 girlfriend, described as a “controlling, bitchy” aspiring actress; and Peter Riley,
 Thomas’s 15-year-old brother.

         Early on in the script, Eddie proposes to Angela at Pink Taco, where
 Thomas Riley was working. This is the first time Angela and Thomas cross paths,
 but they do not interact. The next major scene is at T.J.’s pool party, where Angela
 is almost killed but survives and gains magical powers. At the end of the party, an
 intoxicated Angela goes back to the pool by herself to retrieve her purse, when she
 trips, “smacks her head on the side of the concrete edge” of the pool, and falls into
 the water. “Blood roars out of her nose” as she “sinks unconsciously.” She is
 discovered by T.J. and rushed to the hospital, where she remains in a lengthy coma
 and almost dies. The scene is dramatic and frightening: “Angela’s brain starts
 bleeding, the lead surgeon, becomes concerned. Her heartbeat starts to dip. They
 try to revive her.” The drama purposefully builds:




 CV-90 (12/02)                    CIVIL MINUTES - GENERAL         Initials of Deputy Clerk VPC

                                            3
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 4 of 23 Page ID #:634




                                    [Emergency Doctor]
                                      We’re losing her!
          Angela is near lifeless on the operating table. They use the Lucas
          device. Angela flat lines. They aggressively use the Lucas device.
          Angela is still flat lining. The surgery team tries to resuscitate her.
          Intense music score. [Close up] on heartbeat device. Flat lines.
          Complete silence. The surgery team uses a defibrillator to shock
          Angela[’]s heart one more time. Her heart starts beating.

                                      We have a pulse!

        Angela remains in a coma for a week. When she finally awakes in the
 hospital one morning, she realizes she can hear men’s thoughts. She hears the
 thoughts of her father, Gary Smith, and her fiancé, Eddie. Angela immediately
 tells her doctor about hearing voices; and her doctor explains that her
 “hallucinations” are a side effect of her brain surgery. Later that evening, while
 sleeping in her hospital bed, Angela is awakened by some yelling. She opens her
 door and sees a janitor “cleaning up puke on the ground.” Angela hears the
 janitor’s thoughts, which are “in Spanish, English subtitles.” She roams the
 hospital floors and “sees three deaf people communicating through sign language”
 and is able to hear their thoughts. As she continues to roam, she comes upon a
 security guard, a vending machine guy, and a male nurse and hears their thoughts.

        The next day Angela returns to her house with her parents. Soon after her
 return, Angela meets T.J. at a restaurant, where she encounters male bar patrons
 whose thoughts about a woman observed riding a mechanical bull disgust her.
 When T.J. arrives, a male server drops silverware as he walks by Angela and T.J.
 As the server bends over to retrieve the silverware, Angela hears T.J.’s crude
 sexual thoughts about the male server and asks T.J. about them. When T.J. asks
 Angela how she knew his thoughts, she reveals her newfound power. T.J. then
 convinces her to keep it a secret.

        At this point, the script starts to develop the character of Thomas Riley.
 Thomas is painting the inside of his home when his girlfriend, Jessica Penn,
 interrupts and insists that he help her read a movie script for an upcoming audition.
 The two argue when Thomas refers to the script as “porn.” Thomas’s 15-year old
 brother, Peter, enters the apartment and remarks about the constant fighting.
 Jessica soon “storms to her room” and slams the door. The two brothers then talk,
 and Thomas jokes that Jessica wants to be “the next Jenna Jameson,” an apparent

 CV-90 (12/02)                       CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                               4
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 5 of 23 Page ID #:635




 reference to a porn star. When Peter asks who she is, Thomas responds: “Google
 it bro. You’ll thank me later.”

        That evening, while working, Thomas briefly encounters Angela again at
 Pink Taco. Angela is with T.J., Eddie, and Eddie’s friend, Jersey. As Thomas is
 serving drinks, he touches Angela’s hand, smiles, and asks if she would like a
 drink, which bothers Eddie and sparks a jealous exchange. Eddie and Jersey then
 leave by themselves to a dance club and discuss the possibility of Eddie’s cheating
 on Angela. When Angela unexpectedly shows up at the club with T.J., she learns
 that Eddie did not want her there and leaves early. The next morning, Angela
 fights with Eddie about his constant clubbing and drinking, when he receives a text
 from a “club girl” he met the prior evening and thinks, “I can’t take this shit
 anymore. Totally inviting those girls to Jersey’s tonight.” Hearing his thoughts,
 Angela breaks down crying and leaves for work.

        At work, Angela hears the thoughts of male students and later a male co-
 worker who flirts with her friend Tiffany. After work, Angela and Thomas have a
 chance encounter in the parking lot, where Thomas is waiting in his car for his
 brother, Peter, a student at the school. Angela and Thomas talk briefly, and when
 Angela leaves and tries to start her car, Thomas notices she is having mechanical
 difficulty and offers to get it fixed at a body shop where he works part time. When
 Peter comes out, he sees that Thomas had been speaking to Angela. The two
 brothers have a frat-like exchange, with Peter commenting that all his friends want
 “to bone her” and Thomas responding with laughter, “[t]hat’s funny bud, and
 highly illegal.”

       Later that night, Angela and T.J. go to Jersey’s house to see if Eddie invited
 women there. They see Eddie’s car parked outside. T.J., who dislikes Eddie,
 remarks that Eddie is probably cheating on Angela. The two of them quietly enter
 the unlocked house, and Angela catches Eddie in a sexual act with a woman.
 Angela confronts Eddie, ends the engagement, and breaks down crying.

        Angela goes to her parents’ house where she is comforted by her mother and
 father. When she leaves the next day, her car has problems starting. Angela takes
 her car into Thomas’s shop, where he fixes it for her. She hears that Thomas is
 thinking about asking her out for coffee and asks him first. When Thomas asks
 about Eddie, Angela tells him about the breakup. On their date the next day,
 Angela and Thomas bond over their Midwestern roots, and Thomas tells Angela
 that he left the Midwest with his brother because of his alcoholic parents. At the
 end of the date, Angela invites him to have drinks sometime at her parents’ house.

 CV-90 (12/02)                   CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                           5
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 6 of 23 Page ID #:636




 Thomas returns to his apartment and breaks up with Jessica in a bitter exchange
 that ends with Jessica threatening, “[y]ou’re going to regret this.”

        On their second date, Thomas and Angela have drinks and play board games
 with Angela’s parents. Angela and Thomas get very drunk, leading to a sex
 comedy scene in Angela’s father’s car. While having awkward sex in the car,
 Thomas sets off the car alarm, and Angela accidently releases the emergency
 break, causing the car “to roll down the driveway.” Angela’s father runs out of the
 house in his underwear carrying a shotgun and chases the car down a hill until it
 stops. The father points the shotgun into the car, only to find Angela and Thomas
 naked inside. The next morning, Angela and Thomas have a conversation with
 Angela’s parents that is awkward, mixed with comic sexual overtones, and
 accompanied by an invitation to attend church. Before attending church, Thomas
 bathes in the mother’s shower, finds the mother’s vibrating sex toy, and “[f]alls
 through the shower curtain” upon being startled.

         The scene shifts to the church, where Angela, her parents, and Thomas are
 seated together. The scene has shifted, but the thoughts of the prior evening and
 earlier morning remain. Angela hears the incredulous thoughts of her father and
 Thomas about the sex in the car; the mother’s phone then vibrates next to Thomas,
 startling him once again. The events in the church are otherwise uneventful:
 Angela hears the distracted thoughts of congregants and the resigned thoughts of a
 priest aware of the distraction and craving a beer. The scene ends with an
 invitation from Thomas to Angela to go camping the next weekend.

        The next weekend, Angela, Thomas, Tiffany, and T.J. go on the camping
 trip with two of Thomas’s friends, Derrick and Jimmo. They smoke marijuana and
 enjoy a fire. Angela and Thomas continue to bond while the rest of the group
 jokes around the campfire. But their blossoming romance is ruined when Jessica,
 Thomas’s ex-girlfriend, lies about being pregnant, and Angela finds out Thomas
 was still in a relationship with Jessica on their first date.

       Later that evening, Angela is drinking with Tiffany when they run into
 Eddie. Eddie apologizes to Angela, claims he has changed, and professes his love.
 Angela and Eddie reconcile and leave the restaurant together. As they are driving
 away, Eddie gets into a car accident, rendering Angela semiconscious. Angela
 returns to the hospital, but this time she is unable to hear men’s thoughts when she
 awakes.



 CV-90 (12/02)                   CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                           6
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 7 of 23 Page ID #:637




        Soon after Angela returns from the hospital, Thomas encounters T.J. at the
 gym. As Thomas and T.J. are talking about Eddie, a “gym girl” overhears the
 conversation and discloses that she had been dating Eddie “on and off” for the past
 few months but could not tolerate his talking to so many other women. Thomas
 and T.J. then hatch a plan to break up Angela and Eddie. That evening, Thomas
 gets Eddie drunk while bartending at Pink Taco. T.J. takes Eddie home, breaks
 into his phone, and sees that Eddie has been exchanging texts with 20 women and
 attaching nude photographs. T.J. invites all the girls to Eddie’s house the
 following night. The next night, Angela is at Eddie’s house when the women show
 up, and she finally leaves him upon recognizing that “[s]ome things never change.”

        The screenplay ends at an art show where Thomas is showing his work. T.J.
 is there with Brad. A spectator asks Thomas about one of the paintings. Thomas
 explains that the painting—which depicts Angela—is one of hope and love and not
 for sale: “This is a personal piece I did, of a girl I met, that gave me hope, that you
 can find someone in Los Angeles that you can fall in love with.” As Thomas utters
 these words, Angela walks up, they make eye contact, and they both smile.

          B.     WMW

         WMW is a romantic comedy about Ali Davis, a high-powered, fearless,
 quick-witted, intelligent sports agent who is singularly driven to succeed in a male-
 dominated agency. Dkt. No. 24-2, WMW DVD. So driven is Ali that she is willing
 to lie, deceive, and manipulate to advance her career. When she acquires the
 magical powers to hear men’s thoughts, Ali exploits it to her advantage. But the
 powers take her on a journey of self-introspection that ultimately transforms her
 into a better person.

       The film opens with Ali working out in her home as she takes business calls.
 Brandon, an attentive assistant, meek in demeanor with a nerdy look, enters. After
 a sharp exchange, Ali tells Brandon, “just because you’re gay doesn’t mean you’re
 fabulous.” Like Ali, Brandon is ambitious and would like to become a sports
 agent. But unlike Ali, Brandon is quiet about his ambition. When his ambition
 surfaces early on, Ali quickly and selfishly quashes it, telling Brandon—“with
 love”—that he is a great assistant but would be a “shitty agent.”

        This is a big day for Ali, who expects finally to be made partner in a male-
 centered firm where she is the outcast woman. Ali, an African American woman,
 is seated at a large conference room table surrounded by white men. The head of
 the firm, Nick, is holding a football, as is the firm tradition when awarding

 CV-90 (12/02)                    CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                            7
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 8 of 23 Page ID #:638




 partnership. After some congratulatory words, Nick tosses the football to the new
 partner—and Ali dives for it, incorrectly thinking that she was the intended
 recipient. The partnership instead goes to a young male colleague. When Ali
 confronts Nick, he tells her: “You don’t connect well with men.” She then
 becomes determined to land a young, star athlete (Jamal) to earn the partnership.

        To work off her frustration, Ali meets her father at a boxing ring where they
 box and discuss her being passed over for promotion. They then go to a bar where
 Ali spots Will, a bartender she decides to seduce after sending her father home.
 Ali and Will have sex at his home during which Ali is aggressive and completely
 self-absorbed. When Ali opens her eyes in the morning, she sees a young boy,
 Will’s son Ben, who is wearing her underwear around his head as a “mask.” Ali
 rushes out, realizing she is late to a photo shoot, where she meets Jamal and has a
 negative encounter with his over-bearing father, Joe.

        After the photo shoot, Ali arrives at a bachelorette party for one of her close
 friends, Mari. At the party that features a psychic, Ali’s small group of friends
 agree that she does not connect well with men. The psychic tells Ali she can “help
 [her] open [her] inner portal” and gives her a special tea. After Ali sips the tea, the
 women go to a night club, where Ali feels strange and wonders if it is because of
 the “freaky tea,” the “weed,” or the alcohol she consumed. In a comic scene on the
 dance floor, Ali is hit by an inflatable phallus, falls, and strikes her head against the
 stage.

       Ali wakes up the next morning in a hospital bed and hears her male doctor’s
 thoughts but does not recognize her new powers. She makes this discovery after
 leaving the hospital on her way to work with Brandon. They determine that it was
 the psychic who gave her these powers; and when confronted, the psychic
 convinces Ali that she can use her powers to advance her career.

        Ali uses her powers to find out about the male co-workers’ secret poker
 game, which she crashes and where she uses her mind-reading powers to ingratiate
 herself with Jamal’s father, Joe. Later, Ali uses her powers to save a sales pitch
 with Jamal after discovering that Jamal and his father are displeased. Following
 the pitch, Will, the bartender, shows up at Ali’s work with Ben. After she hears
 Joe think, “I don’t trust a woman with no family,” she lies and tells him that Will
 and Ben are her family. They all agree to enjoy a family day together at an
 upcoming sporting event.



 CV-90 (12/02)                     CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                             8
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 9 of 23 Page ID #:639




         As Ali is walking back to her office from the surprise encounter with Will
 and Ben, she hears the thoughts of Danny, an erratic co-worker who goes from
 anger to kindness in an instant. Danny has sexual thoughts about Brandon, and Ali
 later tells Brandon of Danny’s interest. Brandon and Danny eventually start a
 romantic relationship.

         Later, at the sporting event, Ali continues to pretend that Will and Ben are
 her husband and son to curry favor with Joe (and Jamal). She promises Ben a cake
 shaped like a race car for his upcoming birthday. At the end of the night, Will asks
 Ali out, and she accepts. Although she does not intend to go on the date, Brandon
 steps in and makes it a double date with Mari and her fiancé. On her date with
 Will, Ali hears Mari’s fiancé thinking about having sex with a waitress before
 getting married and hears Will thinking only about Ali and not the waitress. After
 her date, Ali again has sex with Will, but this time she listens to his thoughts and
 tries to be less aggressive and more selfless, leading to a great sexual encounter for
 both of them.

        At work, Ali and the team find out that one of their co-workers had poached
 Jamal and left the firm to strike out on his own. Ali’s boss, Nick, blames her for
 the loss and reveals the truth to Will about Ali’s exploitation of him and his son to
 further her career. Upset, Will tells Ali to stay away from them.

        No longer wanting her powers, Ali returns to the psychic, who advises Ali to
 let the spirit guide her. At Mari’s wedding inside a crowded church, Ali interrupts
 the ceremony to inform the audience she can hear men’s thoughts, insults Brandon
 when he tries to intervene on her behalf, and discloses that the groom has been
 cheating on Mari. Her revelations spark a fight that culminates with Ali accidently
 being hit in the head.

        Ali wakes up in the hospital and realizes she can no longer hear men’s
 thoughts. She visits Jamal, who is unhappy with the direction of his career.
 Instead of trying to pitch Jamal, Ali genuinely and caringly listens to him. She
 signs Jamal to a contract and is offered a partnership. But she rejects the offer and
 announces the start of her own firm. A new person, Ali starts to make amends.
 She apologizes to Brandon and offers to make him a sports agent at her firm; she
 reunites with Mari and her other friends; and reconciles with Will after humbly
 showing up at Ben’s party with the promised race-car shaped cake. The film ends
 with Ali, Will, and Ben walking in the park, like a family, discussing her new
 agency.


 CV-90 (12/02)                    CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                            9
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 10 of 23 Page ID #:640




                                  LEGAL STANDARD

         Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a
  claim upon which relief can be granted. Dismissal is proper under Rule 12(b)(6)
  when the complaint either fails to allege a “cognizable legal theory or fails to
  allege sufficient factual support for its legal theories.” Caltex Plastics, Inc. v.
  Lockheed Martin Corp., 824 F.3d 1156, 1159 (9th Cir. 2016). To survive the
  motion, a plaintiff must state “enough facts to state a claim to relief that is
  plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A
  claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

         In resolving a 12(b)(6) motion, the Court follows a two-step approach. First,
  the Court must accept all well-pleaded factual allegations as true, but “[t]hreadbare
  recitals of the elements of a cause of action, supported by mere conclusory
  statements, do not suffice.” Iqbal, 556 U.S. at 678. Nor must the Court “accept as
  true a legal conclusion couched as a factual allegation.” Id. at 678-80 (quoting
  Twombly, 550 U.S. at 555). Second, assuming the veracity of well-pleaded factual
  allegations, the Court must “determine whether they plausibly give rise to an
  entitlement to relief.” Id. at 679. This determination is context-specific, requiring
  the Court to draw on its experience and common sense, but there is no plausibility
  “where the well-pleaded facts do not permit the court to infer more than the mere
  possibility of misconduct.” Id.

                                      DISCUSSION

        To prove copyright infringement, a plaintiff must prove that the defendant
  copied protected elements of a work he or she owned. Skidmore as Tr. for Randy
  Craig Wolfe Tr. v. Led Zeppelin, 952 F.3d 1051, 1064 (9th Cir. 2020). The
  copying of protected elements requires proof of “copying” and “unlawful
  appropriation.” Id. In this case, neither party disputes that Plaintiff owns a valid
  copyright. The question is whether Plaintiff has alleged sufficient facts to show
  copying and unlawful appropriation.

           A.     Copying

         Copying is an essential element of a copyright infringement claim because
  the independent creation of a similar work cannot give rise to liability. Id.
  Absence of direct evidence of copying is not fatal to an infringement claim if a

  CV-90 (12/02)                     CIVIL MINUTES - GENERAL            Initials of Deputy Clerk VPC

                                              10
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 11 of 23 Page ID #:641




  plaintiff has adequate circumstantial evidence thereof—i.e., proof of “access” to
  the copyrighted work and similarity sufficient to suggest copying. Id.2 “To prove
  access, a plaintiff must show a reasonable possibility, not merely a bare possibility,
  that an alleged infringer had the chance to view the protected work.” Art Attacks
  Ink, LLC v. MGA Ent. Inc., 581 F.3d 1138, 1143 (9th Cir. 2009). When the
  evidence of such access is circumstantial, a plaintiff can either “(1) establish[] a
  chain of events linking the plaintiff’s work and the defendant’s access, or (2)
  show[] that the plaintiff’s work has been widely disseminated.” Id. Plaintiff
  argues access on both grounds.

                  1.   Plaintiff has failed to plead sufficient evidence of a link
                       between his work and Defendants’ access to it.

         A chain of events may be established by providing “[e]vidence that a third
  party with whom both the plaintiff and defendant were dealing had possession of
  plaintiff’s work.” Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016). “[T]he
  dealings between the plaintiff and the intermediary and between the intermediary
  and the alleged copier must involve some overlap in subject matter to permit an
  inference of access.” Id. (quoting Meta-Film Assocs., Inc. v. MCA, Inc, 586 F.
  Supp. 1346, 1358 (C.D. Cal. 1984)).

         Plaintiff points to four individuals who he believes prove access—“an
  individual who produced a film distributed by [Defendant] Paramount, an actor
  who acted in a film produced and distributed by Paramount, a producer and
  screenwriter who worked with Paramount on several film projects, and an
  individual who worked with Paramount on several projects.” Opp. at 9. Notably,
  Plaintiff does not allege that any of these individuals had any part in the
  development or production of WMW. The first individual worked for a different
  company, and Paramount merely distributed his unrelated film. SAC ¶ 21. The
  second individual, an actor, appeared in a single film with Paramount ten years
  prior to being provided Plaintiff’s screenplay. SAC ¶ 21. Such attenuated
  connections cannot establish access. See Loomis, 836 F.3d at 996 (holding that
  receipt of musical work by employee of defendant who works to find music
  insufficient to show access). Paramount and the third and fourth individuals are
  not even directly linked. Instead, Plaintiff alleges that these individuals had at one

  2
   In this context, a plaintiff may rely on both unprotectable and protectable
  elements because the issue is whether there is sufficient circumstantial evidence of
  copying. Skidmore, 952 F.3d at 1064. In contrast, only protectable elements may
  be considered when evaluating the separate issue of unlawful appropriation. Id.

  CV-90 (12/02)                     CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                              11
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 12 of 23 Page ID #:642




  point formed a production company with a third party and that third party has
  independently worked with Paramount. SAC ¶ 21.

         Plaintiff primarily relies on Kamar International, Inc. v. Russ Berrie &
  Company, 657 F.2d 1059 (9th Cir. 1981) to argue that any link to Defendant
  Paramount is sufficient to establish a chain of events proving access. Opp. 8-9. In
  Kamar, one toy company allegedly copied another toy company’s design of a
  stuffed animal. The two companies shared a manufacturer who was involved in
  the production of the original toy, and the court found this sufficient to show
  access. Id. at 1062. In contrast, Plaintiff only points to two individuals who had
  direct contact with Paramount, and none of the interactions was substantial or
  involved the production of the WTF script. See Loomis, 836 F.3d at 995 (“[T]he
  dealings between the plaintiff and the intermediary and between the intermediary
  and the alleged copier must involve some overlap in subject matter to permit an
  inference of access.”) (internal quotation omitted).

        Thus, the Court finds that Plaintiff has failed to allege access through a chain
  of events.

                  2.   Plaintiff has failed to plead sufficient evidence to show his
                       work was widely disseminated.

         Plaintiff also argues that he has alleged sufficient facts to show that WTF
  was widely disseminated. Opp. at 8. “The evidence required to show widespread
  dissemination will vary from case to case.” L.A. Printex Indus., Inc. v.
  Aeropostale, Inc., 676 F.3d 841, 847 (9th Cir. 2012). Although most widespread
  dissemination cases turn on commercial success, courts have “recognized a
  doctrinal variant that focuses on saturation in a relevant market in which both the
  plaintiff and the defendant participate.” Loomis, 836 F.3d at 997. In such cases,
  the plaintiff must allege sufficient facts showing that the protected material
  sufficiently “saturated” the relevant local market for a period of time and that the
  defendant “routinely participated” in the market during that period. Id.
  Defendants clearly participated in the film production market in 2015 when
  Plaintiff was shopping his script. Thus, the issue is whether Plaintiff can show
  market saturation by having met with 70 individuals or companies.

         Plaintiff relies primarily on L.A. Printex, in which the court found market
  saturation where the plaintiff sold 50,000 yards of protected fabric over four years
  primarily in the Los Angeles area. L.A. Printex, 676 F.3d at 847. But meeting
  with 70 people is not comparable to selling 50,000 yards of fabric to numerous

  CV-90 (12/02)                    CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                             12
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 13 of 23 Page ID #:643




  customers. In Los Angeles, the center of the film industry, the distribution of 70
  copies of a script does not create a “reasonable possibility” that Defendants had
  seen the work. See Jason v. Fonda, 526 F. Supp. 774, 776-77 (C.D. Cal. 1981)
  (finding the availability of hundreds of copies of Plaintiff’s book in Southern
  California bookstores did not show reasonable possibility of access); Mesre v.
  Vivendi Universal U.S. Holding Co., 2005 WL 1959295, at *4 (D. Or. Aug. 15,
  2005) (holding no widespread dissemination of screenplay where plaintiffs had
  distributed “approximately 211 copies”).

         Thus, the Court finds that Plaintiff has failed to plead access. Plaintiff
  argues that even if access cannot be proven, he may still prevail by showing the
  works are “strikingly similar.” Opp. at 10. To the extent that he suggests that a
  weak showing of access can be overcome by a higher showing of similarity, he is
  mistaken. See Three Boys Music Corp. v. Bolton, 212 F.3d 477, 486 (9th Cir.
  2000), overruled on other grounds by Skidmore.3 Nevertheless, even if Plaintiff
  had alleged sufficient facts to show access, he has failed to plead facts
  demonstrating the works are substantially similar.

           B.     Unlawful Appropriation

         To prove unlawful appropriation, a plaintiff must show that “the works share
  substantial similarities.” Skidmore, 952 F.3d at 1064. The Ninth Circuit uses a
  two-part test “to determine whether the defendant’s work is substantially similar to
  the plaintiff’s copyrighted work.” Id. First, the court applies the extrinsic test by
  “compar[ing] the objective similarities of specific expressive elements in the two
  works.” Id. (quotation omitted). Then, the court applies the intrinsic test “for
  similarity of expression from the standpoint of the ordinary reasonable observer,
  with no expert assistance.” Id. (quotation omitted). The intrinsic test is subjective
  and must be left for the trier of fact. Cavalier v. Random House, Inc., 297 F.3d



  3
    In Skidmore, the Ninth Circuit rejected the inverse ratio rule, which permitted “a
  lower standard of proof of substantial similarity when a high degree of access is
  shown.” 952 F.3d at 1066. But even before Skidmore, the sliding scale inherent in
  the inverse ratio rule operated in only one direction—i.e., lowering the proof
  required to show substantial similarity (and not the other way around). See Bolton,
  212 F.3d at 486 (“We have never held, however, that the inverse ratio rule says a
  weak showing of access requires a stronger showing of substantial similarity.”).


  CV-90 (12/02)                   CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                            13
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 14 of 23 Page ID #:644




  815, 824 (9th Cir. 2002). Thus, the court may only apply the extrinsic test at the
  motion to dismiss stage. 4

         In applying the extrinsic test, the court must distinguish between the
  protectable and unprotectable aspects of the work. Rentmeester, 883 F.3d at 1118.
  Unprotectable elements include “primarily ideas and concepts, material in the
  public domain, and scènes à faire (stock or standard features that are commonly
  associated with the treatment of a given subject).” Id. Protectable elements
  include “plot, themes, dialogue, mood, setting, pace, characters, and sequence of
  events.” Funky Films, Inc. v. Time Warner Ent. Co., 462 F.3d 1072, 1077 (9th Cir.
  2006). In sum, “[i]n applying the extrinsic test, this court ‘compares, not the basic
  plot ideas for stories, but the actual concrete elements that make up the total
  sequence of events and the relationships between the major characters.’” Id.
  (quoting Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir. 1985)).

                  1.   Plot

         Both works in this case are centered around the same major plot device: the
  female lead gains the power to hear men’s thoughts. Plaintiff does not claim this is
  indicative of copying, nor reasonably could he—as this is famously the plot in
  What Women Want, a previous Paramount film with the genders reversed.
  “General plot ideas are not protected by copyright law.” Kouf v. Walt Disney
  Pictures & Television, 16 F.3d 1042, 1045 (9th Cir. 1994) (quoting Berkic, 761
  F.2d at 1293). Even so, the major plot points differ from there. WTF focuses on
  two people in relationships with the wrong person; WMW focuses primarily on the
  protagonist navigating career struggles, with a romantic subplot. In WTF,
  Angela’s career is much less important, as there are only a couple of scenes with
  her at work, and she encounters no career strife during the course of the story. In
  contrast, WMW focuses almost exclusively on Ali’s career, with her love interest
  being used mostly as a tool for career success until the end of the movie. Almost


  4
   Short of trial, the extrinsic test is “more commonly” applied on a motion for
  summary judgment. Rentmeester v. Nike, Inc., 883 F.3d 1111, 1123 (9th Cir.
  2018), overruled on other grounds by Skidmore. Still, the Ninth Circuit has
  “repeatedly” affirmed dismissals of copyright infringement claims when a
  comparison of the literary works, applying the extrinsic test, fails the standard
  under Rule 12(b)(6). Masterson v. Walt Disney Co., 821 F. App’x 779, 780 & 780
  n.1 (9th Cir. 2020) (citing ten unpublished cases over a decade).


  CV-90 (12/02)                    CIVIL MINUTES - GENERAL         Initials of Deputy Clerk VPC

                                             14
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 15 of 23 Page ID #:645




  all other plot-point similarities are unmistakably scènes à faire of a comedy based
  on a woman gaining the power to hear men’s thoughts.

         Plaintiff alleges that there are sixteen plot points he describes as “highly
  specific, purposeful, and well developed,” concluding that “their presence in
  Defendants’ film cannot be explained away as mere coincidence or generic plot
  elements.” SAC ¶ 39(a). The elements are that the female protagonist:

           1)     wishes she could better understand men;
           2)     hits her head after a night of partying and heavy drinking;
           3)     goes to the hospital as a result of hitting her head;
           4)     first learns in the hospital she can hear men’s thoughts;
           5)     hears the thoughts of her doctor at the hospital;
           6)     loses the power after hitting her head again;
           7)     goes to the hospital again as a result of hitting her head;
           8)     realizes she has lost the power in the hospital;
           9)     uses that power to her advantage in her relationships and career;
           10)    uses the power to read her love interest’s mind during sex and
                  to please him;
           11)    uses the power to help her friends in personal and romantic
                  relationships;
           12)    meets a nice male bartender who stands out from the other
                  sexist and misogynistic men in the story;
           13)    develops a romantic relationship with the bartender;
           14)    reconciles with her love interest after an earlier separation;
           15)    has a close friend/confidant who is gay; and
           16)    reads the mind of a man previously believed to be straight to
                  assist her gay friend.

         In providing a list of overlapping plot points, Plaintiff adopts a general
  approach bound to capture superficial similarities, especially in a romantic comedy
  about a woman who is able to hear men’s thoughts. The majority of the identified
  plot points are generic and, even still, play out differently in each story. See Funky
  Films, 462 F.3d at 1078 (noting that an “uneventful similarity” will not save a
  plaintiff where “the plots of the two stories develop quite differently”).

        That the female protagonist in each script “wishes she could better
  understand men” is a prime example. The mechanism by which each protagonist

  CV-90 (12/02)                      CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                               15
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 16 of 23 Page ID #:646




  realizes her wish is yet another. Plaintiff argues that gaining powers by being hit
  on the head is unique and claims there are other ways the protagonist could have
  gained her powers. In WMW, however, Ali appears to gain her powers through a
  comic series of events that starts with a psychic and ends with being toppled by an
  inflatable phallus that lands her in a hospital for an overnight stay, after which she
  learns of her new power while driving with her assistant. In contrast, Angela in
  WTF acquires her power through a dramatic series of events that starts with a
  bloody, frightening accident that lands her in a hospital where she nearly dies, only
  to wake from a coma a week later to discover in the hospital that she can hear
  men’s thoughts. Moreover, if a traumatic event causes the power gain and loss, a
  hospital scene—including the discovery of the gain and loss at the hospital—
  naturally flows from the general plot. Cf. Rice v. Fox Broad. Co., 330 F.3d 1170,
  1177 (9th Cir. 2003) (“there are only a finite number of ways to reveal the secrets
  behind magic tricks, and the perform and reveal sequence is the most logical
  ‘expression’ of this idea”), overruled on other grounds by Skidmore.

         The similarity of the use of the magical powers is observed only at a high
  level of generality as well. Plaintiff contends that each protagonist “uses that
  power to her advantage in her relationships and career.” This description is so
  broad that it is certain to sweep in almost every conceivable use of mind-reading
  ability. A person’s “relationships and career” cover a lot of ground. And yet the
  breadth of the description cannot mask the distinctions between the two scripts.
  Contrary to Plaintiff’s suggestion, Angela did not use her powers to advance her
  career in WTF. 5 Ali, on the other hand, used her powers primarily for that purpose.
  Of course, Ali also used her powers in the course of her “relationships.” In this
  context, the overlap is minimal and substantially dissimilar. While Angela reads
  her love interest’s mind during sex, she does not do so to please him or change her
  conduct. In contrast, Ali realizes that her sexual approach is overly aggressive and
  self-centered and adjusts by reading her love interest’s mind, improving their
  mutual encounter. As for using mind-reading powers to discover infidelity in
  relationships, the use is more different than similar. In reaching for similarity,
  Plaintiff claims that the discovery is achieved “by the same power and leads to the
  same result, a marriage which was planned to happen does not.” But in WTF,
  Angela uses her powers to catch her own fiancé in the act of cheating and breaks
  up with him. In WMW, Ali’s best friend is the victim of infidelity, which is
  revealed in a climactic scene during a wedding ceremony.

  5
   This is not the only liberty that Plaintiff takes in comparing the two stories. Ali
  did not first learn that she could hear men’s thoughts in the hospital in WMW. She
  made this discovery on the drive to work from the hospital.

  CV-90 (12/02)                    CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                             16
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 17 of 23 Page ID #:647




         The point of overlap in the “boy meets girl” plot—namely, the love interest
  is a bartender—is fairly trivial. More significantly, the love story is different from
  beginning to end—except to the extent that there is a beginning, a middle, and an
  end. In the beginning, Ali uses Will for her sexual gratification. The initial
  meeting between Angela and Thomas is fleeting and nonsexual. In the middle, Ali
  continues to use Will, this time to advance her career. Angela and Thomas’s
  relationship develops more slowly through shared experiences. In the end, the
  protagonist in each story reconciles after a split, but the break and reconciliation
  differ. In WMW, Ali and Will break up because he discovers Ali was exploiting
  him and his child for her career, and they reconcile after Ali becomes more self-
  aware and less self-absorbed and brings a promised birthday cake to Will’s son. In
  WTF, Thomas and Angela break up because she discovers that he was still with his
  ex-girlfriend on their initial date, and they reconcile when she overhears him
  professing his love for her at a chance encounter at an art gallery. In short, the two
  stories share little more than a familiar plot point that is central to most romantic
  comedies and not subject to copyright protection. See Metcalf v. Bochco, 294 F.3d
  1069, 1074 (9th Cir. 2002) (“One cannot copyright the idea of an idealistic young
  professional choosing between financial and emotional reward, or of love triangles
  among young professionals that eventually become strained, or of political forces
  interfering with private action.”), overruled on other grounds by Skidmore.

         The “gay best friend” character is common in comedies, particularly in
  romantic comedies, and is not a unique plot element standing alone. But the
  specific subplot about this supporting character—the protagonist uses her powers
  to identify for her sidekick a potential love interest who unexpectedly turns out to
  be gay—is arguably unique and substantially similar. The extent of novelty,
  however, must be evaluated in the context of a romantic comedy about a woman
  who reads the thoughts of men. Given the basic plot, the discovery of unexpected
  love interests of different varieties is not that exceptional.

         In sum, the overlapping plot points are more superficial than substantial,
  with the possible exception of a minor subplot. Overall, the Court does not find
  Plaintiff has shown substantial similarity in the plot.

                  2.   Sequence of Events

        Plaintiff alternatively argues that even if the similarities are based on
  unprotectable elements, he can prove copyright infringement because “the
  sequence of events of both [scripts] . . . show striking similarity.” For this

  CV-90 (12/02)                    CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                             17
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 18 of 23 Page ID #:648




  proposition, Plaintiff cites Shaw v. Lindheim, 919 F.2d 1353 (9th Cir. 1990),
  overruled on other grounds by Skidmore. Infringement may be found where “[t]he
  totality of the similarities . . . go[es] beyond the necessities of the . . . theme and
  belies any claim of literary accident.” Id. at 1363. Stated differently, “[t]he
  particular sequence in which an author strings a significant number of
  unprotectable elements can itself be a protectable element.” Metcalf, 294 F.3d at
  1074.

         In Shaw, the plaintiff created a pilot script for a television show called “The
  Equalizer.” After reading the plaintiff’s script and declining to produce the pilot,
  the defendants created a television series bearing the same name. 919 F.3d at
  1355. The plaintiff claimed that there were “26 strikingly similar events” in both
  works. Id. at 1362. The Ninth Circuit found that “[e]ven if none of these plot
  elements is remarkably unusual in and of itself, the fact that both scripts contain all
  of these similar events gives rise to a triable question of substantial similarity of
  protected expression.” Id. at 1363. More specifically, the court concluded that
  “the respective plots parallel[ed] each other . . . [,] share[ing] a common sequence
  and rhythm,” such that there was “a pattern which is sufficiently concrete so as to
  warrant a finding of substantial similarity.” Id. (quotations omitted). In reaching
  this conclusion, the court summarized the similarities of the two works:

           Both works involve a criminal organization that blackmails a
           candidate for public office. Both organizations attempt to kill a
           prospective Equalizer client, who has discovered their operation, by
           means of an oncoming truck. In both scripts, henchmen for the
           criminal organization interrupt the Equalizer’s initial meeting with
           the client, chase and shoot at the Equalizer and the client, and are
           foiled as the Equalizer saves the client. In both scripts, the uninvited
           Equalizer appears at a party in a tuxedo. In both, the Equalizer
           confronts the candidate/blackmail victim after a campaign speech.
           After thwarting the leader of the criminal conspiracy, the Equalizer
           rushes to save a female client from danger. The Equalizer’s actions
           in both scripts result in the candidate/blackmail victim’s withdrawal
           from the political race.

  Id. at 1363.

        No such concrete pattern exists in comparing the two works in this case.
  Instead, Plaintiff has identified sixteen general elements that involve a high-level
  comparison of movie features that are an obvious outgrowth of a romantic comedy

  CV-90 (12/02)                       CIVIL MINUTES - GENERAL          Initials of Deputy Clerk VPC

                                                18
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 19 of 23 Page ID #:649




  about a woman who gains and then loses the ability to hear men’s thoughts. As the
  Ninth Circuit has held, “a combination of unprotectable elements is eligible for
  copyright protection only if those elements are numerous enough and their
  selection and arrangement original enough that their combination constitutes an
  original work of authorship.” Satava v. Lowry, 323 F.3d 805, 811 (9th Cir. 2003).

         The selection and arrangement of the unprotectable elements in WTF do not
  form an original pattern that is substantially similar to those in WMW. The overlap
  in patterns is neither numerous nor original, and the sequencing of the allegedly
  similar scenes play out differently. As discussed, the scenes depicting the gain and
  loss of mind-reading powers—and the sequencing of those scenes (especially the
  acquisition of the magical powers)—are markedly dissimilar. The only sequencing
  similarity is that the gain occurs in the beginning and the loss occurs at the end of
  the script, an unremarkable phenomenon given the general plot. Also
  commonplace is the sequencing of the love interest: a couple meets, develops a
  relationship that is fractured by a sudden discovery, and reconciles upon realizing
  their genuine love. Nor does the sequencing of the use of the magical powers
  display noteworthy similarity. More notable is the difference in its use. For
  Angela, the thoughts she hears cause her to discover what she already suspects
  about the self-centered, duplicitous man she is about to marry. Ali, on the other
  hand, exploits her powers to advance her career and discovers that she is the self-
  centered, duplicitous one.

                    3.      Characters

         Characters generally are not subject to copyright protection unless they are
  “especially distinctive.” Olson v. Nat’l Broad. Co., Inc., 855 F.2d 1446, 1451-52
  (9th Cir. 1988). Plaintiff points specifically to the leads, the sidekicks, and the
  love interests in each script as being substantially similar.

         The respective protagonists are not substantially similar characters.
  Angela—a young woman in her mid-20s with a teaching job that does not appear
  to be a driving force in her life—is depicted as a nice “midwestern girl” thrust into
  a materialistic and hedonistic city. Conversely, Ali is a middle-aged, aggressive,
  self-absorbed, career-focused woman with a win-at-any-cost attitude. Although
  she is not an entirely selfish character (as she seems to care about her female
  friends), she does not care about men (other than her widowed father). Until her
  self-discovery toward the end of the movie, she selfishly uses men who are close in


  CV-90 (12/02)                    CIVIL MINUTES - GENERAL         Initials of Deputy Clerk VPC

                                             19
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 20 of 23 Page ID #:650




  her life. Brandon is valued for his ability to advance her career, and Will is used
  initially for her selfish sexual gratification and later for her career advancement.

         Moving beyond the protagonists, Plaintiff notes that each script has “a witty
  sidekick who is gay.” But, as discussed, the “gay best friend” sidekick is common
  in romantic comedies; and many of the alleged similarities are general plot points.
  As individuals, the two gay characters are notably different. Brandon is a
  dominated assistant with suppressed career ambition who appears meek, nerdy,
  and self-conscious but gains confidence throughout the film; T.J. is a protective
  best friend who is “outgoing, witty, energetic, very colorful and flamboyant” and
  who is suspicious of, and dislikes from the outset, Angela’s villainous boyfriend.

         Lastly, Plaintiff claims the love interests in both scripts are “polite and
  likeable bartenders who stand out from the other sexist and misogynistic men” and
  are “raising a young male family member on their own.” Id. ¶ 39. None of these
  general attributes is sufficient to make the character protectable. A polite, likeable,
  and caring man is generic, and “raising a young male family member on [one’s]
  own” is not unique—even when done by a polite, likeable, and caring man.
  Moreover, the characters have meaningful differences. Thomas of WTF is also a
  car mechanic and artist—work that features prominently in important scenes in the
  script—who has a rocky relationship with a despicable, manipulative girlfriend and
  a relationship with his teenage brother that is more notably fraternal than paternal
  in their crude, locker-room style exchanges. And while Thomas is generally a kind
  character, he is shown to be devious in his scheming with T.J. to break up Angela’s
  relationship with Eddie. Will of WMW is a gentle, kind, and unattached widower
  who cares for, and devotes himself wholly to, his young, precocious son.

        In short, the characters in the two scripts have superficial rather than
  substantial similarity.

                  4.   Mood and Pace

        “A general mood that flows ‘naturally from unprotectable basic plot
  premises’ is not entitled to protection.” See Shame on You Prods., Inc. v. Elizabeth
  Banks, 120 F. Supp. 3d 1123, 1158 (C.D. Cal. 2015). Plaintiff alleges that both
  works “feature sexual themes and raunchy humor,” and that they “progress at the
  same pace.” SAC ¶ 41(d).

        Both films are comedies with sexual themes and romance, but these are
  scènes à faire of an R-rated romantic comedy. See Shame on You, 120 F. Supp. at

  CV-90 (12/02)                    CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                             20
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 21 of 23 Page ID #:651




  1158 (no substantial similarity in the fact that “both works [were] light-hearted
  comedies that involve a walk of shame”). And even within this genre, there are
  differences—with WTF featuring darker scenes not found in WMW, such as the
  sequence where Angela sustains her seemingly life-threatening injury resulting in a
  coma.

         WTF and WMW have some similar pacing, but this mainly stems from the
  genre and general plot. The characters are introduced, the protagonist gains her
  magical powers, the powers produce comedy and romantic turmoil, the protagonist
  loses her powers, and the story quickly wraps up. Yet Ali’s turmoil is largely self-
  induced and primarily career-focused, whereas Angela’s turmoil is largely caused
  by others and exclusively focused on romance. And while both scripts have slow
  moments, WTF contains more (such as an extended camping trip and leisurely
  dates). In short, the similarities in the pacing reflect scènes à faire of the romantic
  comedy genre rather than anything unique about WTF.

                  5.   Setting

         “[C]ommonplace settings such as houses, front yards, offices, restaurants,
  interiors of cars, and so on,” without more, cannot show substantial similarity.
  Bernal v. Paradigm Talent & Literary Agency, 788 F. Supp. 2d 1043, 1071 (C.D.
  Cal. 2010). WTF is set in Los Angeles, California, a setting that is important to the
  story. The male lead summarizes a major theme of the film as follows: “The
  demons in this city try to trap you, and hold you back, when you find the right
  person, they can set you free.” Dkt. 24-3, Ex. C, 109; see also id. at 84 (“It’s crazy
  how money trumps any other quality of people in LA.”). The specific scenes are
  set primarily in homes, a campsite, bars, and a school. In contrast, WMW is set in
  Atlanta, Georgia, and much of the plot takes place at the protagonist’s sports
  agency, at work-related sporting events, or at common places like homes or bars.
  The principal overlap involves the bars and the church. Bar scenes are too
  common to carry much significance; and a church scene, while perhaps relatively
  less common, is hardly exceptional (and plays out differently in the two films).
  The setting is therefore not substantially similar.

                  6.   Theme

        “A work’s theme is its overarching message.” Reflex Media Inc. v. Pilgrim
  Studios, 2018 WL 6566561 (C.D. Cal. Aug. 27, 2018). WTF is a classic romantic
  comedy about the protagonist’s struggle to find the right person in a vain and
  materialistic city. By contrast, WMW is about a self-centered protagonist

  CV-90 (12/02)                    CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                             21
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 22 of 23 Page ID #:652




  navigating a sexist work environment who experiences personal insight and
  growth. Although Plaintiff claims WTF is about overcoming a sexist environment,
  he fails to point to an example of any such struggle in the script. Moreover,
  although WMW has a romantic storyline, there is no comparable theme of
  struggling to be with the “right” person or recognizing the “wrong” one. Thus, the
  “overarching message” of the two works is not substantially similar.

                  7.   Dialogue

         “[E]xtended similarity of dialogue [is] needed to support a claim of
  substantial similarity.” Olson, 855 F.2d at 1450. “Ordinary words and phrases are
  not entitled to copyright protection, nor are ‘phrases or expressions conveying an
  idea typically expressed in a limited number of stereotyped fashions.’” Bernal,
  788 F. Supp. 2d at 1071. Plaintiff points to allegedly similar dialogue, but almost
  every challenged line contains ordinary words and phrases such as asking, “What
  did you say?” or “What the fuck!” or “Wow, she is [really] beautiful”! The only
  instance in which the dialogue is similar is where two characters have “echoing
  thoughts,” but the context, wording, and presentation are different. Thus, the Court
  finds the dialogue is not substantially similar.

                                      *      *       *

        In sum, the Court has considered, individually and collectively, the plot,
  sequence of events, characters, mood and pace, setting, theme, and dialogue in
  each of the two works. Applying the extrinsic test, the Court concludes that WTF
  and WMW are not substantially similar as a matter of law and therefore
  DISMISSES Plaintiff’s copyright claim and derivative claim for declaratory
  judgment.6 The Court’s dismissal of the copyright claims extinguishes the Court’s
  original basis for subject matter jurisdiction. “The Supreme Court has stated, and
  [the Ninth Circuit] ha[s] often repeated, that ‘in the usual case in which all federal-
  law claims are eliminated before trial, the balance of factors . . . will point toward
  declining to exercise jurisdiction over the remaining state-law claims.’” Acri v.
  Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (quoting Carnegie-Melon
  Univ. v. Cohill, 484 U.S. 343, 350 (1988)). Weighing the relevant factors, the

  6
   On January 11, 2021, Plaintiff filed a motion for leave to file a third amended
  complaint. Dkt. No. 42. Plaintiff seeks to add additional facts to show access. Id.
  at 8. Because the Court finds no substantial similarity as a matter of law, the
  proposed amendment would be futile. The Court DENIES Plaintiff’s motion.


  CV-90 (12/02)                    CIVIL MINUTES - GENERAL           Initials of Deputy Clerk VPC

                                             22
Case 2:19-cv-08306-SB-RAO Document 47 Filed 02/02/21 Page 23 of 23 Page ID #:653




  Court declines to exercise supplemental jurisdiction and dismisses the remaining
  state-law claims without prejudice. See 28 U.S.C. § 1367(c)(3).

                                   CONCLUSION

         The Court hereby GRANTS Defendants’ Motion to Dismiss Plaintiff’s
  copyright claim and derivative claim for declaratory judgment without leave to
  amend. Because the Court finds no substantial similarity between the works as a
  matter of law, any amendment would be futile. Finally, because the Court declines
  to exercise supplemental jurisdiction over Plaintiff’s remaining state-law claims,
  the claim under the Unfair Competition Law and the claim for breach of implied
  contract are DISMISSED WITHOUT PREJUDICE.




  CV-90 (12/02)                   CIVIL MINUTES - GENERAL        Initials of Deputy Clerk VPC

                                            23
